[Cite as State v. Jenkins, 2013-Ohio-3038.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :        Appellate Case No. 25414
          Plaintiff-Appellant                      :
                                                   :        Trial Court Case No. 2010-CR-483
 v.                                                :
                                                   :
 NICHOLAS S. JENKINS                               :        (Criminal Appeal from
                                                   :        (Common Pleas Court)
          Defendant-Appellee                       :
                                                   :
                                              ...........

                                              OPINION

                              Rendered on the 12th day of July, 2013.

                                              ...........

MATHIAS H. HECK, JR., by KIRSTEN A. BRANDT, Atty. Reg. #0070162, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellant

ADELINA E. HAMILTON, Atty. Reg. #0078595, Law Office of the Public Defender,
117 South Main Street, Suite 400, Dayton, Ohio 45422
      Attorney for Defendant-Appellee

                                              .............

HALL, J.,

        {¶ 1}     The State of Ohio appeals from the trial court’s judgment entry convicting and

sentencing appellee Nicholas S. Jenkins on one count of receiving stolen property as a
                                                                                                   2


first-degree misdemeanor pursuant to the H.B. 86 version of R.C. 2913.51(A).

       {¶ 2}    In its sole assignment of error, the State contends H.B. 86 entitled Jenkins to

the benefit of a sentence associated with a first-degree misdemeanor, not to reclassification of

his offense from a fifth-degree felony to a first-degree misdemeanor.

       {¶ 3}    Based on the dollar value of the stolen property Jenkins received, H.B. 86

made his offense a first-degree misdemeanor rather than a fifth-degree felony. This legislation

took effect September 30, 2011. The General Assembly expressly provided in H.B. 86 when

its amendments were to be applicable: “The amendments * * * apply to a person who commits

an offense specified or penalized under those sections on or after the effective date of this

section and to a person to whom division (B) of section 1.58(B) of the Revised Code makes

the amendments applicable.” In turn, R.C. 1.58(B) identifies the law to apply when a statute is

amended after the commission of a crime but before sentencing: “If the penalty, forfeiture, or

punishment for any offense is reduced by a reenactment or amendment of a statute, the

penalty, forfeiture, or punishment, if not already imposed, shall be imposed according to the

statute as amended.”

       {¶ 4}    Here Jenkins committed his offense before the effective date of H.B. 86, but he

was sentenced after the effective date. Under these circumstances, the State concedes he is

entitled to a sentence associated with a first-degree misdemeanor. The State argues, however, that

he is not entitled to have his actual offense reduced from a fifth-degree felony to a first-degree

misdemeanor. This court rejected an identical argument in State v. Anderson, 2d Dist.

Montgomery No. 25114, 2013-Ohio-295, State v. Wilson, 2d Dist. Montgomery No. 25057,

2012-Ohio-5912, and State v. Arnold, 2d Dist. Montgomery No. 25044, 2012-Ohio-5786.
                                                                                                                                                3


Although other Ohio appellate courts have reached different conclusions, 1 several have also

agreed with our resolution of the issue. See, e.g., State v. Boltz, 6th Dist. Wood No. WD-12-012,

2013-Ohio-1830, ¶12 (citing cases). The Ohio Supreme Court has certified a conflict to resolve

the issue. See State v. Taylor, 134 Ohio St.3d 1466, 2013-Ohio-553, 983 N.E.2d 366.

         {¶ 5}        The State urges us to reconsider Anderson, Wilson, and Arnold, but as we did

earlier this year in Anderson, we reject the State’s request to reconsider our existing

jurisprudence. On the authority of Anderson, Wilson, and Arnold, the State’s assignment of error

is overruled.

         {¶ 6}        The judgment of the Montgomery County Common Pleas Court is affirmed.

                                                           .............

FAIN, P.J., and DONOVAN, J., concur.

Copies mailed to:

Kirsten A. Brandt
Mathias H. Heck
Adelina E. Hamilton
Hon. Dennis J. Langer




            1
              If deciding the issue in the first instance, the author would agree with the reasoning in Judge Dickinson’s lead opinion of State v.
 Taylor, 9th Dist. Summit No. 26279, 2012–Ohio–5403. But stare decisis requires the result we reach here.